EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Aldo Martinez (Reg. # 61,357) on 06/03/2021.
With respect to the claims filed 05/12/2021, the application has been amended as follows:
Please amend line 9 of claim 1 to instead recite: --introduced into [[a]] the cylinder of the engine based on at least one of a detected value of an intake--
Please amend lines 27-28 of claim 1 to instead recite: --wherein when the [[air]] intake air pulsation is not determined to be great by the first determination process and the [[air]] intake air pulsation is determined to be great by the second--
Please amend line 4 of claim 2 to instead recite: --that is set based on [[the]] an engine rotation speed.--
Please amend line 4 of claim 3 to instead recite: --is set based on [[the]] an engine rotation speed.--
Please amend line 10 of claim 7 to instead recite: --determining that an intake air pulsation in the intake passage is not great based on the--
Please amend line 12 of claim 7 to instead recite: --determining that the intake air pulsation in the intake passage is great based on at--
Please amend lines 27-31 of claim 7 to instead recite: --actuator when the intake air pulsation is [[not]] determined to be not great 
Please amend line 11 of claim 8 to instead recite: --determining that an intake air pulsation in the intake passage is not great based on the--
Please amend line 13 of claim 8 to instead recite: --determining that the intake air pulsation in the intake passage is great based on at--
Please amend lines 28-32 of claim 8 to instead recite: --actuator when the intake air pulsation is [[not]] determined to be not great .--

REASONS FOR ALLOWANCE
Claims 1-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an engine controller configured to perform a calculation method switching process including: “when the intake air pulsation is not determined to be great by the first determination process and the intake air pulsation is determined to be great by the second determination process, the calculation method switching process selects the second intake air amount,” in combination with the remaining limitations of the claim.
With respect to independent claim 7, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an engine control method, including: “selecting the second intake air amount to determine the operation amount of the actuator when the intake air pulsation is determined to be not great based on the output of the air flow meter and the intake air pulsation is determined to be great based on at least one of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter,” in combination with the remaining limitations of the claim.
With respect to independent claim 8, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a non-transitory computer readable memory medium that stores a program that causes a processor to execute an engine control process, the engine control process including: “selecting the second intake air amount to determine the operation amount of the actuator when the intake air pulsation is determined to be not great based on the output of the air flow meter and the intake air pulsation is determined to be great based on at least one of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter,” in combination with the remaining limitations of the claim.
U.S. Patent No. 5,537,981 to Suedholt et al., as relied upon in the non-final Office Action mailed 02/19/2021, is believed to be the closest prior art to the inventions of independent claims 1, 7 and 8; however, Suedholt differently selects the first intake air amount to determine the operation amount of the actuator when the intake air pulsation is determined to be not great based on the output of the air flow meter and the intake air pulsation is determined to be great based on at least one of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter, and the prior art of record, alone or in combination, fails to render obvious selection of the second intake air amount to determine the operation amount of the actuator when the intake air pulsation is determined to be not great based on the output of the air flow meter and the intake air pulsation is determined to be great based on at least one of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747